Citation Nr: 1626100	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diverticulitis. 

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure. 

4.  Entitlement to service connection for left eye ischemic optic neuropathy, claimed as secondary to service-connected non-Hodgkin's lymphoma or diabetes mellitus.  

5.  Entitlement to service connection for left great toe amputation, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to herbicide exposure and diabetes mellitus.  

7.  Entitlement to an increased initial evaluation for non-Hodgkin's lymphoma, rated as 100 percent from June 30, 2011 and noncompensable from May 1, 2012.

8.  Entitlement to an effective date earlier than June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1960 and from September 1960 to October 1977.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for non-Hodgkin's lymphoma.  The evaluation was 100 percent from June 30, 2011, and noncompensable from May 1, 2012.  The rating decision also denied service connection for diabetes mellitus and peripheral neuropathy.  A June 2014 rating decision denied service connection for ischemic neuropathy of the left eye, amputation of the left great toe, sleep apnea and diverticulitis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for diabetes mellitus, left eye ischemic optic neuropathy, left great toe amputation, and peripheral neuropathy; an initial increased evaluation for non-Hodgkin's lymphoma; and an earlier effective date for the grant of service connection for non-Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a March 2016 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeals for service connection for sleep apnea and diverticulitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeals for service connection for sleep apnea and diverticulitis.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202 , 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the March 2016 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeals for service connection for sleep apnea and diverticulitis.  

The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeals.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeals for service connection for sleep apnea and diverticulitis are dismissed.  


REMAND

The remaining issues require additional development.  

A June 2013 rating decision stated that no VA healthcare records from the VAMC were available, as of the date of the decision.  During the hearing, the Veteran testified that he currently received VA treatment.  He stated that he had an upcoming appointment for peripheral neuropathy at the VA clinic in Katy, Texas.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The August 2013 rating decision on appeal that granted service connection for non-Hodgkin's lymphoma stated that a VA examination was being ordered to evaluate the Veteran's non-Hodgkin's lymphoma.  A review of the Veteran's eFolders reveals that no such examination was conducted.  The Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

The Veteran contends that he now has diabetes mellitus as a result of exposure to herbicide during the Vietnam War.  He testified during the hearing that he was exposed to herbicide while onboard the USS Constitution.  Service treatment records reflect that he served on the USS Constitution.  He testified that at times the ship was so close to the shore of Vietnam that he could see buildings on land.

According to a decision by the United States Court of Appeals for Veterans Claims, VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

In this case, development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Constitution.  

The Veteran's claims for service connection for left eye ischemic optic neuropathy, claimed as secondary to service-connected non-Hodgkin's lymphoma or diabetes mellitus; service connection for left great toe amputation, claimed as secondary to diabetes mellitus; service connection for peripheral neuropathy, claimed as secondary to herbicide exposure and diabetes mellitus; and an effective date earlier than June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma are inextricably intertwined with the issue of service connection for diabetes mellitus being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include those from the VA clinic in Katy, Texas. 

Document the efforts made to obtain these records along with any negative responses.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected non-Hodgkin's lymphoma.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the non-Hodgkin's lymphoma.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

3.  Conduct development indicated by the ruling in Gray, in order to secure records which bear upon the exact location (in relation to its proximity to the Republic of Vietnam) of the USS Constitution when the Veteran was aboard, to include deck logs, unit histories, etc.  Associate any such available documents with the eFolders.  All efforts to obtain these records must be documented in the claims file.

4.  Ascertain how close the USS Constitution was to the shores of the Republic of Vietnam when the Veteran was aboard, and then make a finding for the record regarding whether the U.S.S. Constitution was actually, or likely to have been, exposed to herbicides.  

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


